Citation Nr: 1135931	
Decision Date: 09/25/11    Archive Date: 10/03/11

DOCKET NO.  09-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg numbness.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left leg numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted before the Board can decide the issues on appeal.  The Veteran believes that when he underwent a radical retropubic prostatectomy at a VA facility that his surgery was "botched," causing him to develop left leg numbness.  At the May 2011 Board hearing, the Veteran testified he had not had any problems with left leg numbness or pain prior to the September 2006 prostate surgery.  See Transcript on page 3.  But see April 2006 VA treatment record (showing the Veteran reported "chronic low back pain, which radiate[d] down into both lower extremities, right, worse on left"); and June 2006 VA treatment record (showing the examiner reported the Veteran had problems with "back pain, weakness in the knees, and pain of the lower extremities.  He describes the pain as radiating from the low back down his posterior legs.  He has been told that he has degenerative disc disease of the spine with stenosis").

The Veteran has submitted private medical records from a neurosurgeon, which note that the appellant was diagnosed with lumbar stenosis, cauda equina syndrome, and left meralgia paresthestica.  The examiner noted the Veteran's complaints of painful numbness and tingling and hypersensitivity on the lateral aspect of his left thigh, but did not provide a medical opinion as to the cause of these symptoms.

While the Veteran believes these symptoms are the result of the radical prostatectomy surgery he underwent in September 2006, there are other possibilities for the cause of these symptoms.  For example, the Veteran is service connected for type II diabetes mellitus.  Thus, there is a possibility he has left lower extremity peripheral neuropathy secondary to diabetes mellitus.  Additionally, the Veteran has had low back problems and been diagnosed with lumbar disc disease and spinal stenosis.  He underwent a laminectomy in 2009.  Thus, a nonservice connected low back disability could be the cause of the lower extremity numbness.  (The Veteran has not claimed that his low back disability is a result of service.  In fact, he has attributed his low back disability to a post-service occupational injury.  See, e.g., October 2009 report of United Regional Neurosurgery.)  The Board finds that a remand is warranted to provide the Veteran with a VA examination to determine the likely etiology of the lower extremity numbness/pain.  

Additionally, there are potentially outstanding relevant medical records.  When the Veteran was seen at VA in April 2006 complaining of low back pain with pain radiating down the lower extremities, he reported being followed by a neurosurgeon.  The VA examiner wrote, "He is followed by a neurosurgeon in Wichita Falls, Texas, who has recommended back surgery, but the patient is hesitant to proceed."  While the Veteran submitted some private medical records at the May 2011 Board hearing, those records are dated in 2009 and 2010.  The Veteran made this statement to VA in 2006.  Thus, there are 2006 treatment records from a neurosurgeon that would be relevant to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and request that he authorize VA to obtain all treatment records from the neurosurgeon who was referred to in the April 2006 VA treatment record.  The records should encompass the time period the Veteran started seeing the neurosurgeon for back pain.

2.  The RO/AMC should obtain all the VA treatment record from the Oklahoma City VA Medical Center from May 2009 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After the above actions are done to the extent possible, the RO/AMC should provide the Veteran with a VA examination with a neurosurgeon to determine the likely etiology of any left leg numbness.  The examination should not occur at the Oklahoma City VA Medical Center.  All indicated tests must be accomplished, to include, if clinically appropriate, electromyography and/or nerve conduction studies.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner is informed of the following facts (the records discussed below are tabbed in the claims folder on the left side with the month and year of the record):
 
* In April 2006, the Veteran reported having sustained a back injury in February 1992, while employed as a police officer.  He stated that since February 1992, his back problems had progressively worsened.  He described having "chronic low back pain, which radiate[d] down into both lower extremities, right, worse on left."  See VA treatment record.  (The Veteran does not allege that the back pain is related to service.)

* In June 2006, the Veteran reported having back pain, knee weakness, and lower extremity pain.  He described the pain as radiating from the low back down his posterior legs.  He reported to the examiner that he had been told that he had spinal degenerative disc disease with stenosis.  See VA treatment record.

* In September 2006, the Veteran underwent a radical retropubic prostatectomy at a VA facility.  The Veteran alleges that he developed the left leg numbness after this surgery and thinks that VA may have cut something during the prostatectomy that caused the left leg numbness.

* A September 2007 VA MRI showed neural foraminal stenosis.  An August 2008 VA MRI report shows the same diagnoses.  

* In November 2009, the Veteran underwent a laminectomy.  Of record are treatment records from 2009 and 2010 addressing the Veteran's symptoms before and after the surgery.  In an October 2009 record, the examiner diagnosed the Veteran as having lumbar spinal stenosis, cauda equine syndrome, left meralgia paresthestica, and hypertension.

* The Veteran is service connected for type II diabetes mellitus and takes oral medications.  There is no evidence in the claims file of a diagnosis of peripheral neuropathy.

* The Veteran has been diagnosed with hypertension, but he is not service connected for this disability.

* The Board has requested that the Veteran give VA permission to obtain private medical records from a neurosurgeon the appellant claimed he was seeing in April 2006, when he complained of back pain and noted the neurosurgeon had recommended back surgery.  Thus, those records may have been added to the claims file and may contain relevant evidence.

While the Board has laid out some of the relevant facts, it requests that you review the entire claims folders.  
 
Following the examination and the review of the claims folder, the physician is requested to answer the following questions:

(i) Is it at least as likely as not, i.e., is there a 50/50 probability, that the Veteran's lower extremity numbness is due negligence, carelessness, a lack of proper skill, or an error in judgment during the 2006 radical retropubic prostatectomy?  

(ii)  Is it at least as likely as not that the Veteran's lower extremity numbness is the result of an event not reasonably foreseeable during the 2006 radical retropubic prostatectomy? 

(iii) Is it at least as likely as not that the Veteran's lower extremity numbness is caused by type II diabetes mellitus?  If not, is lower extremity numbness aggravated by type II diabetes mellitus?  If aggravation is found present, the examiner must address: (1) The baseline manifestations of the Veteran's left leg numbness found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the radical retropubic prostatectomy or type 2 diabetes mellitus based on medical considerations.  

(iv)  Is it more likely than not that the appellant's left leg numbness is caused by a postservice back injury?
   
A complete rationale for any opinion offered must be provided, which is based upon medical principles and evidence in the claims file.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examining physician must specifically explain why the causation of any numbness in the left lower extremity is unknowable. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for numbness in the left leg, and adjudicate de novo entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left leg numbness.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

